DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/14/2021 has been entered. Claims 6, 11 and 16 were cancelled. Claims 1-5, 7-10, 12-15 and 17-20 remain pending in the application.  
Response to Arguments
The 35 U.S.C. 102 rejection for claims 1-5, 7-10, 13-15 and 17-20, by Minadeo (U.S. Pre-Grant Publication No. 2014/0377069) has been withdrawn because Minadeo does not teach the claimed “the central opening covered by a removable cover so as to form a bulkhead”.
However, applicant’s argument, that the Minadeo in combination with Buck-Lorentsen (U.S. Pre-Grant Publication No. 2020/0149515) does not teach the stiffener ring comprises an outer diameter and an inner diameter, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing, the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring and a symmetrical shape so as to provide a uniform stiffness to the pitch bearing, the central opening covered by a removable cover so as to form a bulkhead as currently claimed is not found persuasive. Minadeo clearly teaches a stiffener ring (106, 110, collectively; figures 6, 7) comprising an outer diameter and an inner diameter, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing (see annotated figure 4 below), the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring (the inner bearing defines open volume 111 (central opening) capable of allowing ingress and egress; figure 7) and a symmetrical shape so as to provide a uniform stiffness to the pitch bearing (as shown; figure 6).

    PNG
    media_image1.png
    355
    527
    media_image1.png
    Greyscale

While Minadeo does not explicitly teach the central opening covered by a removable cover so as to form a bulkhead, Buch-Lorentsen teaches a removable cover covering the central opening formed by the stiffener ring so as to form a bulkhead (stiffener means 21 (removable cover) covering the central openings 17, 18 formed by reinforcement plates 14, 15 (stiffener ring) at center section 28; figure 6). Therefore, Minadeo in combination with Buch-Lorentsen, does teach all of the claimed limitations. A new 35 U.S.C. 103 rejection is made in this Office Action.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minadeo (U.S. Pre-Grant Publication No. 2014/0377069) in view of Buck-Lorentsen (U.S. Pre-Grant Publication No. 2020/0149515).

As per claim 1, Minadeo discloses a rotor assembly for a wind turbine, the rotor assembly comprising: a rotor blade (22; figure 1) extending between a blade root and a blade tip (as shown; figure 1); a rotatable hub (20); a pitch bearing arranged between the rotor blade and the rotatable hub, the pitch bearing (50; figure 3) comprising an outer race (52), an inner race (51) rotatable relative to the outer race, and a plurality of roller elements (59) arranged between the outer race and the inner race (as shown; figure 3); and, a stiffener ring (101) arranged between one of the inner race or the outer race of the pitch bearing and the blade root (as shown; figure 3), the stiffener ring comprising an outer diameter and an inner diameter, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing (see annotated figure 4 below), the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring (the inner bearing defines open volume 111 (central opening) capable of allowing ingress and egress; figure 7) and a symmetrical shape so as to provide a uniform stiffness to the pitch bearing (as shown; figure 6).

    PNG
    media_image1.png
    355
    527
    media_image1.png
    Greyscale

While Minadeo does not explicitly teach the central opening covered by a removable cover so as to form a bulkhead, Buch-Lorentsen teaches a removable cover covering the central opening formed by the stiffener ring so as to form a bulkhead (stiffener means 21 (removable cover) covering the central openings 17, 18 formed by reinforcement plates 14, 15 (stiffener ring) at center section 28; figure 6).
Buch-Lorentsen uses the cover to transfer the pitch movement symmetrically (paragraph [0050]-[0052]). Therefore, in order to allow symmetrical force distribution to the root element of the rotor blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Minadeo to incorporate Buch-Lorentsen’s removable cover covering the central opening as the removable cover allows a symmetrical force transfer from the pitch mechanism (paragraphs [0050]-[0052]).

As per claim 2, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. Minadeo further discloses wherein the inner race is coupled to at least one of the blade root of the rotor blade (as shown; figure 3) or the rotatable hub and the outer race is coupled to the other of the blade root of the rotor blade or the rotatable hub.

As per claim 3, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 2. Minadeo further discloses wherein the stiffener ring is coupled between the inner race of the pitch bearing and the blade root of the rotor blade (as shown; figure 3).

As per claim 4, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. Minadeo further discloses wherein the stiffener ring is coupled between the inner race of the pitch bearing and the blade root of the rotor blade via a plurality of root bolts or a press fit (via bolts 56; figure 3).

As per claim 5, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. Minadeo further discloses wherein the stiffener ring extends radially inward of the inner race of the pitch bearing (as shown; figure 3).

As per claim 7, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. Minadeo further discloses wherein the stiffener ring further comprises a first circumferential flange positioned at and circumferentially surrounding the central opening (top portion 103 and web 104 forming a circumferential flange surrounding the central opening; figure 5).

As per claim 8, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 7. Minadeo further discloses wherein the first circumferential flange extends toward the blade tip of the rotor blade (web 104 extending towards the tip of the blade; figure 5).

As per claim 9, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 7. Minadeo further discloses wherein the stiffener ring further comprises a second circumferential flange positioned at and circumferentially surrounding the outer diameter of the stiffener ring (bottom portion 105 surrounds the outer diameter of top portion 103 of stiffener segment 110; figure 5).

As per claim 10, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. Minadeo further discloses wherein the stiffener ring further comprises at least one stiffening rib at a radial position between the between the outer and inner diameters of the stiffener ring (top portion 103 forms a protrusion (rib) extending radially outward from web 104 that is located between the outer diameter and the inner diameter; figure 5).

As per claim 12, Minadeo, in view of Buch-Lorentsen, discloses the rotor assembly of claim 1. While Minadeo and Buch-Lorentsen do not teach wherein the removable cover is constructed of a plurality of segments, making a component separable was held to be obvious (see MPEP 2144.04 V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the removable cover to be separated into two or more segments.

As per claim 13, Minadeo discloses a wind turbine, comprising: a tower (12; figure 1); a nacelle (16) mounted atop the tower; a rotor (18) mounted to the nacelle, the rotor comprising a rotatable hub (20) having a plurality of rotor blades (22) secured thereto, each of the rotor blades extending between a blade root and a blade tip (as shown; figure 1); a pitch bearing arranged between the rotor blade and the rotatable hub, the pitch bearing (50; figure 3) comprising an outer race (52), an inner race (51) rotatable relative to the outer race, and a plurality of roller elements (59) arranged between the outer race and the inner race (as shown; figure 3); and, a stiffener ring (101) arranged between one of the inner race or the outer race of the pitch bearing and the blade root (as shown; figure 3), the stiffener ring comprising an outer diameter and an inner diameter, the outer diameter being equal to or less than an outer diameter of the inner race, the inner diameter being less than an inner diameter of the inner race of the pitch bearing (see annotated figure 4 below), the inner diameter defining a central opening so as to allow ingress and egress through the stiffener ring (the inner bearing defines open volume 111 (central opening) capable of allowing ingress and egress; figure 7) and a symmetrical shape so as to provide a uniform stiffness to the pitch bearing (as shown; figure 6).

    PNG
    media_image1.png
    355
    527
    media_image1.png
    Greyscale

While Minadeo does not explicitly teach the central opening covered by a removable cover so as to form a bulkhead, Buch-Lorentsen teaches a removable cover covering the central opening formed by the stiffener ring so as to form a bulkhead (stiffener means 21 (removable cover) covering the central openings 17, 18 formed by reinforcement plates 14, 15 (stiffener ring) at center section 28; figure 6).
Buch-Lorentsen uses the cover to transfer the pitch movement symmetrically (paragraph [0050]-[0052]). Therefore, in order to allow symmetrical force distribution to the root element of the rotor blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Minadeo to incorporate Buch-Lorentsen’s removable cover covering the central opening as the removable cover allows a symmetrical force transfer from the pitch mechanism (paragraphs [0050]-[0052]).

As per claim 14, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 13. Minadeo further discloses wherein each of the stiffener rings are coupled between at least one of the inner race or the outer race of the pitch bearing and the blade root of the rotor blade via a plurality of root bolts or a press fit (via bolts 56; figure 3).

As per claim 15, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 14. Minadeo further discloses wherein each of the stiffener rings extends radially inward of the inner races of the pitch bearings (as shown; figure 3).

As per claim 17, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 13. Minadeo further discloses wherein each of the stiffener rings further comprises at least one circumferential flange positioned at the inner or outer diameter thereof (top portion 103 and web 104 forming a circumferential flange surrounding the central opening; figure 5).

As per claim 18, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 17. Minadeo further discloses wherein the at least one circumferential flange extends toward the blade tip of the rotor blade (web 104 extending towards the tip of the blade; figure 5).

As per claim 19, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 13. Minadeo further discloses wherein the hub further comprises a plurality of openings (hub 20 forming openings to receive root end 28 of blades 22; figures 1, 3), each of the plurality of openings configured to receive one of the pitch bearings (50), each of the plurality of openings further comprises a stiffening web integrally formed with a wall of the hub and extending radially inward to a center of the opening (see annotated figure 7 below).

    PNG
    media_image2.png
    368
    699
    media_image2.png
    Greyscale

As per claim 20, Minadeo, in view of Buch-Lorentsen, discloses the wind turbine of claim 19. Minadeo further discloses wherein portions of each of the plurality of openings remains open, and wherein the portions of each of the plurality of openings that remains open are at least partially aligned with the central openings of the stiffener rings (as shown; figure 7).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                           
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745